DETAILED ACTION
Status of Claims
This action is in response to the amendment filed on 5/10/2022 for application 15/805,707 filed 11/7/2017. Currently claims 1 – 3, 5 – 10, 12 – 17 and 19 – 20 are pending.

Claims 1, 2, 8, 9, 15 and 16 are amended.

Claim 4, 11 and 18 are canceled.

Claim rejection under 35 U.S.C. 101 is withdrawn in light of applicant’s amendment and remarks.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 3, 5 – 10, 12 – 17 and 19 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim, Claim 1, 8 and 15 are amended with “each one of the plurality of source channels is a type of one of the plurality of channel types”. Examiner do not find evidence of support from the original disclosure.  All depending claim including Claim 2 – 3, 5 – 7, 9 – 10, 12 – 14, 16 – 17 and 19 – 20 are rejected with the same reason of the independent claims. 

Response to Amendment
Applicant’s remark filed on 5/10/2022 has been fully considered but they are not persuasive.

Regarding claim prior art rejection, applicant’s state that Gyllstrom and Collins do not teach or suggest evaluating channel types of source channels and providing content to a user based on a user’s corresponding user interface. Upon review of the original disclosure, examiner do not find proof of the amended limitation: “each one of the plurality of source channels is a type of one of the plurality of channel types” and evaluating channel types of source channel is not claimed limitation. Collin discloses a method of rating [assigning] web page documents [content segments] of certain reading level [channel type, level of cognition] (Collin sec. 3). The web page documents are retrieved from a web URL [source channel] and thus based on the URL [source channel] (Collin sec. 4.1). Using reading level [channel type] in page session from the requested interface to search for the web contents that are ranked in the reading level (Collin sec. 3.2). Thus Collin discloses: “assigns one or more of a plurality of channel type tags to each one of the plurality of content segments based on the content segment's corresponding source channel” and “matching the first user interface to a first one of the plurality of channel type tags that corresponds to the first level of cognition; generating one or more answers to the request based on a first set of the plurality of content segments that are annotated with the first channel type tag". See prior art rejection for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7, 8, 9, 12, 14, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Gyllstrom, a Picture is Worth a Thousand Search Result Finding Child Oriented Multimedia Results with collage, International ACM SIGIR conference, 2010, in view of Collins, Personalizing Web Search Result by Reading Level, International ACM CIKM conference, 2011. 

As of Claim 1, Gyllstrom discloses: a method implemented by an information handling system that includes a memory and a processor (See at least Gyllstrom, sec. 1, para. 1, ln. 14 – 16, where search engine web page is hosted by computer servers with memory and processor);
receiving a first request from a user over a first user interface, wherein the first user interface supports a first level of cognition corresponding to a content format to send to the user (Gyllstrom, sec. 1, para. 1, ln. 13, where collAGE search page[first user interface] for children’s [first level of cognition] search; fig. 1, where the format [content format] of the web page to show to the user),
generating one or more answers to the request based on a first set of the plurality of content segments … ; sending the one or more answers in the content format corresponding to the first user interface to the user over the first user interface  (Gyllstrom, fig. 1, where the web page contents [answers] are compiled and returned to the collAGE search page [first user interface] to display in a format that is appropriate for children)
Gyllstrom did not explicitly teach:  
training each one of a plurality of machine learning models based on a different one of a plurality of channel types using one of plurality of ground truths 
annotating, by the trained plurality of trained machine learning models, a plurality of content segments received from a plurality of source channels wherein each one of the plurality of source channels is a type of one of the plurality of channel types, and wherein the annotating assigns one or more of a plurality of channel type tags to each one of the plurality of content segments based on the content segment's corresponding source channel;
matching the first user interface to a first one of the plurality of channel type tags that corresponding to the first level of recognition
generating one or more answers to the request based on a first set of the plurality of content segments that are annotated with the first channel type tag
automatically switching from the first user interface to a second user interface in  response to detecting that a second request is received from the user over the second user interface, wherein the second user interface supports a second level of cognition corresponding to a different content format to send to the user; and
sending one or more different answers in the different content format to the user over the second user interface.
Collins explicitly discloses: 
training each one of a plurality of machine learning models based on a different one of a plurality of channel types using one of plurality of ground truths (Collins, sec. 3.3, para. 1, ln. 1 – 4, where learn [train with ground truths] effective re-rankings … use the Lamb-deMART algorithm [machine learning models]; fig. 2, 3, where probability over different reading level [channel types] is a plurality of models and each of the models are trained)
annotating, by the plurality of trained machine learning models, a plurality of content segments (Collins, sec. 3.3, para. 1, ln. 1 – 4, where documents [content segments] are re-rankings [annotate] … use the Lamb-deMART algorithm [plurality of trained machine learning models]) received from a plurality of source channels (Collins, sec. 4.1, para. 1, where data set containing the anonymized logs of URLS [source channels] visited), wherein each one of the plurality of source channels is a type of one of the plurality of channel types (Collins, sec. 3.1, para. 1, ln. 6 – 10, where we computed reading level [channel type] prediction … of a page; i.e., each URL [source channel] has a web page and is assigned with a reading level [channel type]), and wherein the annotating assigns one or more of a plurality of channel type tags to each one of the plurality of content segments based on the content segment's corresponding source channel (the web page content [content segments] is retrieved from the URL and thus is based on the URL [source channel]);
matching the first user interface to a first one of the plurality of channel type tags that corresponding to the first level of recognition, (Collins, sec. 3.2, para. 1, where a reading proficiency profile … in either the session or user’s long-term history; the reading proficiency is analogous to child appropriate measurement of Gyllstrom as the content format corresponding to user interface since the reading proficiency is stored in user session and the user session is typically part of the web request send to the server; Collins’s system map the user proficiency to the reading level and based on the per-level ranking of each document [content segments] to identify top ranked document)
generating one or more answers to the request based on a first set of the plurality of content segments that are annotated with the first channel type tag (Collins, sec. 3, ln. 1 – 6, where ranking documents based on reading level of users and documents; i.e., the selection of documents are based on the annotation of document with the reading level [channel type tag])
automatically switching from the first user interface to a second user interface in  response to detecting that a second request is received from the user over the second user interface, wherein the second user interface supports a second level of cognition corresponding to a different content format to send to the user and sending one or more different answers in the different content format to the user over the second user interface (Collins, sec. 3.2, para. 1, ln. 9 – 15, where reading proficiency may change over time … consider ways to construct a reading proficiency profile automatically from search behavior … including previous queries … in either the session or user’s long-term history; i.e., when the user proficiency level changed, the user interface changed [to second user interface] to new reading level, the answer from the system switch to the new reading level of the user interface while the user session/history continues with the new user interface; combined with the Gyllstrom’s disclosure of section 1, paragraph 1, the different reading proficiency may benefit from greater emphasis on particular media by provide a different interface wrapper/content format to the user)
Gyllstrom and Collins both teach content filtering for children and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gyllstrom’s disclosure of child friendly content format with Collin’s disclosure of content filtering by reading level using plurality of machine learning model to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to find results at appropriate reading level for user (Collins, abs. para. 2, ln. 9 – 10).

As of Claim 2, Gyllstrom in view of Collins disclose the method of Claim 1. Gyllstrom in view of Collins further disclose:
matching the first user interface to a first one of the plurality of source channels, wherein the first source channel corresponds to the first channel type tag (Collins, sec. 1, para. 3, where web pages can be labeled with reading level … use this profile to… combines both relevance and difficulty in a principled way; Collins’s system map the reading level to the per-level ranking of each web page document to identify top ranked document that are ranked under the reading level of the user; each web page document is associated with an URL [source channel]);
matching a second one of the plurality of source channels to the second user interface, wherein the second source channel corresponds to a second one of the plurality of channel type tags; and generating the one or more different answers using a second set of the plurality of content segments annotated with the second channel type tag. (Collins, sec. 1, para. 3, where web pages can be labeled with reading level … use this profile to… combines both relevance and difficulty in a principled way; user request of different reading level maps to ranking of the document [content segments] that are ranked under the different reading level; the search results are then returned back to the user through the user interface; each web page document is associated with an URL [source channel]).

As of Claim 5, Gyllstrom in view of Collins disclose the method of Claim 2. Gyllstrom in view of Collins further disclose:
evaluating a first set of source data received over the first channel using a first one of the plurality of machine learning models loaded with a first one of the plurality of ground truths, resulting in the first set of content segments; evaluating a second set of source data received over the second channel using a second one of the plurality of machine learning models loaded with a second one of the plurality of ground truths, resulting in the second set of content segments (Collins, table 5 & sec. 4.1, para. 1, ln. 1 – 3, where logs of URLs visited by users; sec. 5.1, para. 2, where re-ranking web search results using reading level …  log data as described in section4 … 25% was used as a development set for LambadaMART parameter optimization [as ground truth training data including first and second one of the plurality of ground truths] and remaining 75% was used for training/test [as first and second source data received over first channel and second channel] splits; the log data used for testing are the first and second source data from first and second URLs, the multiple URLs are the multiple channels, the reranked search results are the content segments from multiple URL as first set of content segment from first URL and second content segment from second URL)
 
AS of Claim 7, Gyllstrom in view of Collins disclose the method of Claim 2. Collins further disclose:
at least one of the plurality of content segments is annotated with both the first channel type tag and the second channel type tag (Collins sec. 3.1.3, para. 1, ln. 7 – 9,  where our classifier assigned one or more labels using a similar approach; i.e., a document can be assigned with different reading level thus more than one channel type tags).
Gyllstrom and Collins both teach content filtering for different audience group and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gyllstrom’s disclosure of child friendly content format with Collin’s disclosure of content tagging with multiple levels to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification for content search to support both general (support more than one reading level) and personal (suitable for only certain reading level) audiences (Collins, abs. prar. 2).

As of Claim 8, Claim 8 is the information handling system claim corresponding to Claim 1. Gyllstrom further teaches: An information handling system comprising one or more processors; a memory coupled to at least one of the processors; a set of computer program instruction stored in the memory and executed by at least one of the processors in order to perform actions (Gyllstrom, sec. 1, para. 1, ln. 15, where search engine hosted on computer server with processor, memory and computer program instructions). Claim 8 is rejected with the same reason as Claim 1.

	As of Claim 9, 12 and 14, Claim 9, 12 and 14 are the information handling system claim corresponding to Claim 2, 5 and 7. Claim 9, 12 and 14 are rejected with the same reason as Claim 2, 5 and 7.

	As of Claim 15, Claim 15 is the computer program product claim corresponding to Claim 1. Gyllstrom further teaches: a computer program product stored in a computer readable storage medium, comprising computer program code that when executed by an information handling system causes the information handling system to perform actions (Gyllstrom, sec. 1, para. 1, ln. 15, where search engine hosted by computer server having memory storing computer program code executed by the server as information handling system). Claim 15 is rejected with the same reason as Claim 1. 

	As of Claim 16 and 19 Claim 16 and 19 are the computer program product claim corresponding to Claim 2 and 5. Claim 16 and 19 are rejected with the same reason as Claim 2 and 5. 
	
Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gyllstrom, a Picture is Worth a Thousand Search Result Finding Child Oriented Multimedia Results with collage, International ACM SIGIR conference, 2010, in view of Collins, Personalizing Web Search Result by Reading Level, International ACM CIKM conference, 2011 further in view of Gossen, Adaptation of a Search User Interface Towards User Needs a Prototype Study with Children and Adults, International ACM HCIR conference, 2013. 

AS of Claim 3, Gyllstrom in view of Collins disclose the method of Claim 2. Gyllstrom in view of Collins further disclose:
transferring a session history captured on the first user interface to the second user interface (Collins, sec. 3.2, para. 1, ln. 9 – 15, where reading proficiency may change over time … consider ways to construct a reading proficiency profile automatically from search behavior … including previous queries … in either the session or user’s long-term history; when the user proficiency level changed, the user interface changed [to second user interface] to new reading level, the user session/history continues with the new user interface).
Gyllstrom in view of Collins do not explicitly disclose:
automatically switching from the first user interface to the second user interface in response to detecting an error on the first user interface
Gossen explicitly disclose:
automatically switching from the first user interface to the second user interface in response to detecting an error on the first user interface (Gossen, page 2, col. 1, para. 2, ln. 13 – 14, where SUI adaptation to a user’s varying skill, page 2, col. 2, para. 4, where evolving search user interface that adapts continuously and smoothly to individual users’ characteristics; when user demonstrate a different skill using the system, the system detect that the user skill is no longer the same [error], the user interface evolves to adapt user skill [into second user interface]);
Gyllstrom (in view of Collins) and Gossen both disclose web search for different age group and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gyllstrom (in view of Collins)’s disclosure of reading level appropriate search system with Gossen’s disclosure of age adaptive user interface to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to cover the needs of individual users (Gossen, intro, para. 1, ln. 6 – 8). 

As of Claim 10, Claim 10 is the information handling system claim corresponding to Claim 3. Claim 10 is rejected with the same reason as Claim 3.

	As of Claim 17, Claim 17 is the computer program product claim corresponding to Claim 3. Claim 17 is rejected with the same reason as Claim 3.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gyllstrom, a Picture is Worth a Thousand Search Result Finding Child Oriented Multimedia Results with collage, International ACM SIGIR conference, 2010, in view of Collins, Personalizing Web Search Result by Reading Level, International ACM CIKM conference, 2011, further in view of Acar, Detecting Violent Content in Hollywood Movies and User-Generated Videos, Smart Information System pp 291 – 341, Springer, 2015.

As of Claim 6, Gyllstrom in view of Collins disclose the method of Claim 5, Gyllstrom in view of Collins further disclose: 
the second set of source data is a text document (Collins, sec. 4.1 para. 2, ln. 5 – 8, where snippet text and the full text of the corresponding web page).
	Gyllstrom in view of Collins do not explicitly discloses:
the first set of source data is an audio recording 
	Acar explicitly discloses: 
the first set of source data is an audio recording (Acar, sec. 11.4.4 para. 1, where we observe that the mid-level audio representation … provides promising performance)
Gyllstrom (in view of Collins) and Acar both disclose web content appropriateness detection using machine learning model for different age group and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gyllstrom (in view of Collins)’s disclosure of age appropriate search system with Acar’s disclosure of violence detection in audio content for children to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this combination as the combination yield predictable results. 

As of Claim 13, Claim 13 is the information handling system claim corresponding to Claim 6. Claim 13 is rejected with the same reason as Claim 6.

As of Claim 20 Gyllstrom in view of Collins disclose the information handling system of Claim 12. Collins further disclose: 
the second set of source data is a text document (Collins, sec. 4.1 para. 2, ln. 5 – 8, where snippet text and the full text of the corresponding web page).
at least one of the plurality of content segments is annotated with both the first channel type tag and the second channel type tag (Collins sec. 3.1.3, para. 1, ln. 7 – 9,  where our classifier assigned one or more labels using a similar approach; i.e., a document can be assigned with different reading level thus more than one channel type tags)
Gyllstrom and Collins both teach content filtering for different audience group and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gyllstrom’s disclosure of child friendly content format with Collin’s disclosure of content tagging with multiple levels to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification for content search to support both general (support more than one reading level) and personal (suitable for only certain reading level) audiences (Collins, abs. prar. 2).
	Gyllstrom in view of Collins do not explicitly discloses:
the first set of source data is an audio recording 
	Acar explicitly discloses: 
the first set of source data is an audio recording (Acar, sec. 11.4.4 para. 1, where we observe that the mid-level audio representation … provides promising performance)
Gyllstrom (in view of Collins) and Acar both disclose web content appropriateness detection using machine learning model for different age group and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Gyllstrom (in view of Collins)’s disclosure of age appropriate search system with Acar’s disclosure of violence detection in audio content for children to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this combination as the combination yield predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  



/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122